RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3567-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KEVIN W. PETERSON,

          Defendant-Appellant.


                   Submitted September 20, 2022 – Decided October 7, 2022

                   Before Judges Gilson and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Burlington County, Indictment No.
                   15-06-0681.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Andrew R. Burroughs, Designated Counsel,
                   on the brief).

                   LaChia L. Bradshaw, Burlington County Prosecutor,
                   attorney for respondent (Alexis R. Agre, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Kevin W. Peterson appeals from a June 29, 2020 order denying

his petition for post-conviction relief (PCR) without an evidentiary hearing.

Because the PCR court failed to decide all claims raised by defendant, made

conclusory factual findings based, in large part, on defendant's oral argument

statements, and drew no legal conclusions, we vacate the order and remand for

a full consideration of defendant's PCR contentions.

                                       I.

      Following allegations that he sexually assaulted his seven-year-old

daughter, defendant was charged in a seven-count Burlington County indictment

with one count each of first-degree aggravated sexual assault, N.J.S.A. 2C:14-

2(a)(1), second-degree endangering the welfare of a child, N.J.S.A. 2C:24-

4(a)(1), fourth-degree lewdness, N.J.S.A., 2C:14-4(b)(1), and four counts of

second-degree sexual assault, N.J.S.A. 2C:14-2(b).        In December 2015,

defendant pled guilty to endangering the welfare of a child, subject to Megan's

Law reporting requirements, N.J.S.A. 2C:7-1 to -23, and parole supervision for

life, N.J.S.A. 2C:43-6.4, in accordance with the negotiated plea agreement.

Defendant agreed to waive his right to appeal and have no contact with the

victim. The State recommended a seven-year prison term and agreed to dismiss

the remaining charges.


                                                                         A-3567-20
                                       2
      Prior to sentencing, defendant underwent a psychological evaluation at the

Adult Diagnostic and Treatment Center (ADTC).            The examiner found

defendant's conduct was repetitive but not compulsive, and therefore defendant

was not subject to sentencing under the Sexual Offender Act, N.J.S.A. 2C:47-1

to -10. Pertinent to this appeal, the January 22, 2016 ADTC examination report

indicated defendant "rejected any notion that he may have committed the present

offense and can no longer recall doing so because of drug or alcohol

intoxication."   The examiner also referenced defendant's reports from the

Hampton Behavioral Health Center (HBHC), stating he had been "diagnosed

with depression, generalized anxiety disorder, polysubstance dependence and

personality disorder NOS." However, the examiner found no "symptomatology

that would confirm the presence of a psychotic thought disorder." Defendant

told the examiner he had been diagnosed with Post-Traumatic Stress Disorder

(PTSD). The examiner recommended "[c]ontinued psychotherapy, psychiatric

supervision[,] and treatment for substance abuse."

      Similarly, defendant's presentence report (PSR) stated "defendant

reported that he was under the influence of heroin at the time of the offense ."

Defendant told the probation officer who prepared the PSR, "he completed a




                                                                          A-3567-20
                                       3
[thirty-]day inpatient dual diagnoses program at [HBHC] in 2006." Defendant

also reported he suffers from PTSD and depression.

      In February 2016, defendant moved to withdraw his guilty plea. In his

letter brief supporting the motion, plea counsel argued that although the Megan's

Law consequences had been explained to defendant, "it was not until after the

entry of the plea [that defendant] truly grasp[ed] the onerous burden a Megan's

Law sentence places on an individual." Defendant also claimed "he was not

emotional[ly] competent at the time of the plea allocation and therefore [his

guilty plea] was not knowing and voluntary." However, prior to sentencing on

March 18, 2016, defendant withdrew the motion, and the trial court sentenced

him pursuant to the terms of the plea agreement. Consistent with the agreement,

defendant did not appeal from his conviction or sentence.

      On May 1, 2019, defendant filed a timely pro se "letter in an attempt to

file PCR." See R. 3:22-12(a)(1) (generally requiring the filing of a first PCR

petition within five years of the defendant's conviction). Defendant claimed his

assigned attorney's representation was "inadequate" because plea counsel: (1)

"lied" about "sen[ding] out [a] [p]rivate [i]nvestigator" to investigate his leads;

and (2) failed to correctly detail the charge to which he pled guilty. Defendant

also asserted his innocence. However, defendant's letter was not sworn and he


                                                                             A-3567-20
                                        4
did not file a verified petition.      See R. 3:22-8 (mandating, among other

requirements, that the PCR petition "be verified by the defendant").

      Thereafter, defendant was assigned PCR counsel, who supplemented

defendant's pro se correspondence by filing a brief. However, PCR counsel did

not file a verified petition on defendant's behalf. PCR counsel asserted plea

counsel was ineffective by failing to: (1) provide defendant full discovery and

conduct a pretrial investigation; (2) file all appropriate pretrial motions;

(3) assert a diminished capacity defense; and (4) argue all applicable mitigating

factors at sentencing. PCR counsel further contended plea counsel's cumulative

errors denied defendant his right to a fair trial.

      The State opposed defendant's application, annexing plea counsel's

February 20, 2020 certification to its responding brief. Plea counsel recalled:

representing defendant on the offenses charged in the indictment; defendant pled

guilty on the "plea cutoff" date; and the judge imposed a prison sentence

pursuant to the negotiated plea agreement. Plea counsel further asserted: he

received all pretrial discovery from the State in July 2015; requested the

Division of Youth and Family Services (DYFS)1 records from the court; "the


1
  Effective June 29, 2012, DYFS was renamed the Division of Child Protection
and Permanency. L. 2012, c. 16.


                                                                           A-3567-20
                                          5
Office of the Public Defender does not hire private investigators"; and he filed

three motions on defendant's behalf, including "a motion requesting a Michaels2

or taint hearing, a motion barring the use of the child's statement, and a let ter

brief at [defendant]'s request for his pro se motion to withdraw [his] guilty plea."

        On June 15, 2020, the PCR court heard argument on defendant's

application.3 Defendant, who had been released from prison, was present at the

hearing. PCR counsel withdrew defendant's claim that he had not been provided

pretrial discovery. To support her remaining arguments, PCR counsel primarily

relied on her brief but emphasized defendant's "mental health background " to

support his contention that plea counsel failed to raise a diminished capacity

defense.

        The State also relied on its responding brief, amplifying its primary points.

The prosecutor argued: "I think it's very important to note that defendant

submitted a certification saying that he did not receive discovery and now, of

course, we're hearing that he did."




2
    State v. Michaels, 136 N.J. 299 (2004).
3
  The PCR judge was not the same judge who had accepted defendant's guilty
plea and imposed sentence.
                                                                               A-3567-20
                                          6
      The PCR court then permitted defendant to argue at length on his own

behalf. Defendant was not placed under oath but acknowledged – when asked

by the PCR court midway through his argument – that everything he had said

until that point was the truth. Neither PCR counsel nor the State asked defendant

any questions.

      Defendant reiterated his innocence, claiming while his case was pending,

he was "depressed, suicidal," and "overmedicated at the county jail."              In

response to the PCR court's inquiry, defendant claimed he was not "thinking

clearly" when he entered his guilty plea but did not inform the trial court because

he "just wanted it to be over." Claiming he "was suffering from health issues in

the county jail" when his case was pending, defendant stated he "didn't want to

sit there for five years" awaiting trial. Defendant claimed he had since learned

plea counsel failed to "offer [him] a lot of things that a lawyer or public defender

can offer their client." Defendant stated he pled guilty because he feared facing

imprisonment for the seventy-four-year term plea counsel calculated if

defendant were found guilty of all counts after trial.

      Immediately following defendant's argument, the PCR court found "a

sufficient enough basis to have [plea counsel] testify," and scheduled an

evidentiary hearing for the following month. However, on June 26, 2020, the


                                                                              A-3567-20
                                         7
court sua sponte reconsidered its decision and issued an order denying PCR for

the reasons stated in an accompanying three-paragraph letter opinion. The court

cited no legal authority. Instead, the court found defendant's credibility was

"irreparably damaged" in view of his testimony at the December 7, 2015 plea

hearing and his statements at the June 15, 2020 PCR hearing.

      The PCR court concluded:

                   [Defendant] claims he did not receive discovery
            materials yet he said he reviewed discovery with his
            attorney at the time of the plea. He testified that he was
            satisfied with the representation he received and now
            testifies that he is not satisfied. He testified at the plea
            hearing that he was not forced into accepting a plea but
            now says his attorney told him he had to plead guilty.
            He testified at the plea hearing he was thinking clearly
            and was not under the influence of any alcohol, drugs
            or medical condition that would affect his decision-
            making ability and now testifies that he was
            overmedicated while in the jail. From the court’s
            perspective, the defendant has not been truthful under
            oath at least once if not twice. Barring his trial counsel
            agreeing with all his assertions, it is highly unlikely that
            his previous attorney's testimony would move the
            needle on this court's assessment of the defendant's
            paucity of credibility.

This appeal followed.

      On appeal, defendant raises a single point for our consideration:

            AS THE PCR COURT FAILED TO ADJUDICATE
            ALL OF DEFENDANT'S PCR CLAIMS AND THERE
            IS A GENUINE ISSUE OF MATERIAL FACT IN

                                                                           A-3567-20
                                         8
            DISPUTE, THIS   MATTER   SHOULD    BE
            REMANDED FOR AN EVIDENTIARY HEARING.

                                       II.

      As a preliminary matter, we recognize defendant's unverified PCR

application did not comply with Rule 3:22-8.4 Defendant failed to file a verified

petition. Defendant's initial pro se correspondence to the court was unsworn

and, by his own acknowledgment, the letter was "an attempt to file PCR."

Further, PCR counsel filed a supplemental brief but did not annex a sworn

statement by defendant. However, because the State neither moved to dismiss

the petition before the PCR court nor raised the issue on appeal , we overlook

any applicable procedural bars to defendant's claims under Rule 3:22-8.

      When the PCR "court does not hold an evidentiary hearing, we may

exercise de novo review over the factual inferences the . . . court has drawn from

the documentary record." State v. O'Donnell, 435 N.J. Super. 351, 373 (App.

Div. 2014). Notwithstanding our de novo standard of review, "our function as

an appellate court is to review the decision of the trial court, not to decide the


4
     Because the assistant prosecutor specifically referenced defendant's
certification during the June 15, 2020 PCR hearing and defendant did not
provide a certification on appeal, our clerk's office contacted the parties for
clarification. The assistant prosecutor who argued the matter before the PCR
court explained she was referring to defendant's "brief and handwritten
submission."
                                                                            A-3567-20
                                        9
motion tabula rasa." Estate of Doerfler v. Fed. Ins. Co., 454 N.J. Super. 298,

301-02 (App. Div. 2018) (internal citation omitted). The PCR court's duty to

"state separately its findings of fact and conclusions of law," is expressly stated

in Rule 3:22-11. See also R. 1:7-4(a) (requiring the court to set forth its factual

and legal findings "on every motion decided by a written order that is appealable

as of right"). The court must clearly state its "factual findings and correlate

them with relevant legal conclusions so the parties and appellate courts may be

informed of the rationale underlying the conclusion." See Monte v. Monte, 212

N.J. Super. 557, 564-65 (App. Div. 1986); see also State v. Singletary, 165 N.J.

Super. 421, 425 (App. Div. 1979).

      In the present matter, our review is hampered by the insufficiency of the

PCR court's factual findings and the lack of any legal conclusions. The PCR

court's "findings" in this case were limited to a conclusory credibility assessment

based on a comparison between four of defendant's statements made under oath

during his plea colloquy and his statements during oral argument on his PCR

application. Notably, defendant was not placed under oath at the outset of the

PCR hearing. Instead, the court inquired midway through defendant's argument

whether everything he had said to that point had been the truth . We are not

convinced that procedure was proper.


                                                                             A-3567-20
                                       10
      Moreover, the PCR court failed to address the claims asserted in

defendant's pro se May 1, 2019 correspondence or those raised in PCR counsel's

supplemental brief. As one notable example, absent from the court's opinion is

any mention whatsoever of defendant's contention that plea counsel failed to

raise a diminished capacity defense in view of the information contained in the

ADTC and PSR reports. Further, defendant's claims, such as whether plea

counsel failed to file certain pretrial motions, were not necessarily dependent on

defendant's credibility.

      For these reasons, and in the interests of justice, we remand the matter for

the court to address defendant's arguments under the two-part Strickland/Fritz5

test and issue appropriate Rule 1:7-4 findings. In view of the PCR court's

credibility assessment, the case should be assigned to another judge. See R.

1:12-1(d); Pressler and Verniero, Current N.J. Court Rules, cmt. 4 on R. 1:12-1

(2023) (stating "the appellate court has the authority to direct that a different

judge consider the matter on remand in order to preserve the appearance of a



5
  Strickland v. Washington, 466 U.S. 668, 687 (1984) (requiring a defendant
seeking PCR on ineffective assistance of counsel grounds to demonstrate: (1)
the particular manner in which counsel's performance was deficient; and (2) that
the deficiency prejudiced defendant's right to a fair trial); see also State v. Fritz,
105 N.J. 42, 58 (1987) (adopting the Strickland two-part test in New Jersey).


                                                                               A-3567-20
                                        11
fair and unprejudiced hearing"). Our decision to remand for a new proceeding

should not be construed as expressing a view on whether defendant has made a

prima facie showing of ineffective assistance or whether there is a need for an

evidentiary hearing on remand. Those issues should be re-evaluated by the new

PCR judge on the complete record following oral argument.

      Reversed and remanded for proceedings consistent with this opinion.

We do not retain jurisdiction.




                                                                         A-3567-20
                                     12